                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                     )
In re:                               )                Case No. 20-50569 (AMK)
                                    )
Mia Simmons                         )                 Chapter 7
                                    )
                     Debtor         )                 Judge Alan M. Koschik
____________________________________
                                     )
Andrew R. Vara                       )
United States Trustee               )
                                    )
                     Plaintiff      )                 Adv. Proceeding No.
       vs.                          )
                                    )
Mia Simmons                         )
                                    )
                     Defendant      )
____________________________________)


                       COMPLAINT OBJECTING TO DISCHARGE

       Andrew R. Vara, United States Trustee for Region 9, (“United States Trustee” or

“Plaintiff”) by and through his undersigned counsel, brings this action pursuant to 11 U.S.C.

§§ 727(a)(2) and (a)(4) requesting the Court to deny the discharge of Mia Simmons. In support,

the United States Trustee represents as follows:

                                   I. Jurisdiction and Venue

       1. This adversary proceeding is brought pursuant to 11 U.S.C. § 727 and Rule 7001 of

the Federal Rules of Bankruptcy Procedure to deny the Debtor his discharge. The Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to

28 U.S.C. § 157(b)(2)(J). Venue is proper pursuant to 28 U.S.C. § 1409(a).




20-05055-amk      Doc 1     FILED 09/18/20         ENTERED 09/18/20 13:01:20        Page 1 of 12
        2. Pursuant to 28 U.S.C. § 586, the United States Trustee is mandated to monitor the

administration of cases commenced under the Bankruptcy Code, 11 U.S.C. § 101 et seq. The

United States Trustee has standing to be heard pursuant to 11 U.S.C. §§ 307 and 727(c)(1).

        3. Federal Rules of Bankruptcy Procedure 4004(a) states that a complaint objecting to a

debtor’s discharge “shall be filed no later than 60 days after the first date set for the meeting of

creditors.” Federal Rules of Bankruptcy Procedure 7007(b) states the court may extend the time

for filing a complaint objecting to discharge. This Court entered an Order extending the time for

filing a motion to dismiss or a complaint objecting to discharge until September 19, 2020.

Therefore, the filing of this complaint is timely.

                                              II. Facts

        4. Mia Simmons (“Debtor” and/or “Defendant”) filed a voluntary bankruptcy petition in

the Northern District of Ohio on March 11, 2020 seeking to discharge her debts under chapter 7

of Title 11.

        5. The United States Trustee appointed Julie K. Zurn (“Trustee”) to serve as the chapter

7 trustee. As such, the Trustee is an officer of the estate charged with custody of property under

this title. The Trustee conducted an examination of the Defendant at the first meeting of

creditors on May 5, 2020 (“Initial Meeting”) and the meeting was continued to May 19, 2020

(“May 19 Meeting”). The meeting was continued several times and is currently scheduled to be

held again on October 20, 2020.

Schedules

        6. On March 11, 2020, along with the bankruptcy petition, Defendant filed schedules of

debts and liabilities (“Schedules”), which were signed under penalty of perjury. Doc. No. 1. On




20-05055-amk       Doc 1     FILED 09/18/20          ENTERED 09/18/20 13:01:20          Page 2 of 12
March 11, 2020, Defendant also filed a Statement of Financial Affairs (“SOFA”), which was

signed under penalty of perjury. Doc. No. 1.

       7. On March 11, 2020, Defendant filed a Declaration re: Electronic Filing of

Documents and Statement of Social Security Number (“ECF Declaration”). Doc. No. 3. The

ECF Declaration was signed on March 11, 2020. In signing the ECF Declaration, Defendant

swore that the information provided in the electronically filed petition, statements, and

schedules, as well as in any other documents that must contain original signatures, was true,

correct and complete.

       8. In Schedule A/B: Property (“Schedule A/B”), Defendant lists an no interest in real

property and an interest in personal property totaling $49,407.98. The personal property includes

a 2013 BMW X5; a 2016 Lincoln MKZ; household goods and furnishings; clothing; jewelry;

cash; an account at Chase bank with a balance of $12.00; an account at U.S. Bank with a balance

of $471.00; a retirement account at STRS with a balance of $1,000; and a Tripla AAA term life

insurance policy.

       9. In Schedule D: Creditors Who Have Claims Secured by Property, Defendant lists

secured debt of $29,353.00 for a loan on a Lincoln MKZ and $19,372.17 for a loan on a BMW

X5.

       10. In Schedule E/F: Creditors Who Have Unsecured Claims, Defendant lists total

unsecured debt of $328,998.23 which includes priority unsecured debt totaling $7,200.00 and

nonpriority unsecured debt totaling $321,798.23.

       11. In Schedule I: Your Income, Defendant stated she is an instructor at the University of

Akron, Lakewood College, and University of Cumberlands. Defendant lists gross wages from of

$2,400 from the University of Akron; $800 from Lakeland College; and $900 form University of




20-05055-amk        Doc 1   FILED 09/18/20      ENTERED 09/18/20 13:01:20           Page 3 of 12
Cumberlands which annualizes to $49,200. Defendant did not indicate that she expected an

increase or decrease within the year after filing her petition.

        12. In Schedule J: Your Expenses, Defendant lists no dependents. Defendant lists

monthly expenses totaling $3,543.00.

Statement of Financial Affairs

        13. In Defendant’s Statement of Financial Affairs (“SOFA”), Defendant indicated that

she is not married and has lived in the same location for the three years prior to filing her

petition.

        14. In response to question 4 on the SOFA, which asks if the debtor received any income

from employment or from operating a business during this year or the two calendar years before

the filing, Defendant answered “no.”

        15. In response to question 18 on the SOFA, which asks if within two years before the

filing, “did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of business and financial affairs,” Defendant answered “no.”

        16. In response to question 20 on the SOFA, which asks if any financial accounts or

instruments held in her name or for her benefit were closed, sold, moved, or transferred within

the year before filing, Defendant answered “no.”

        17. In response to question 23 on the SOFA, which asks if Defendant held or controlled

any property that someone else owned, Defendant answered “no.”

341 Meeting

        18. At the Initial Meeting conducted by the Trustee, Defendant testified, under oath, that

the information in the Schedules and SOFA was complete and accurate and that she reviewed the

documents prior to filing.




20-05055-amk       Doc 1     FILED 09/18/20       ENTERED 09/18/20 13:01:20            Page 4 of 12
       19. At the Initial Meeting, Defendant testified that she was employed by the University

of Akron, Lakewood College, and University of Cumberlands as a professor at the time she filed

for bankruptcy and that she did not have any other source of income at the time of the filing.

Defendant testified at the Initial Meeting that although she was employed by Rockwell

Automation in 2019, she was not presently employed by Rockwell Automation and had stopped

working for Rockwell Automation in January of 2020 and at that time her salary was $100,000

per year. Defendant testified at both the Initial Meeting and May 19 Meetings that the last

paycheck she received from Rockwell Automation was in January of 2020. Defendant testified

at the Initial Meeting that she did not have any severance from Rockwell Automation and that

the loss of her job was the reason she filed her petition.

       20. At both the Initial Meeting and May 19 Meeting, Defendant testified she did not own

any interest in real estate nor had she ever owned any interest in real estate. When asked about

the property located at 22094 Marberry Commons, Bedford Heights, Ohio (“the Marberry

property”) at the Initial Meeting, Defendant testified she did not own that property. When asked

who is the landlord, Defendant testified the landlord just changed names, that she did not recall

the name, and it was a private group that lived in Shaker Heights.

       21. At the May 19 Meeting, Defendant testified she lived at the Marberry property for

nine years, her parents were the landlord, and the entire time she resided at the Marberry

property, her parents owned the property. However, after the Trustee referenced the public

record showing Defendant was the owner of the Marberry property, Defendant then stated that

the Marberry property was purchased in her name and that the deed was in her name. Defendant

asserted that the property was in her name because her parents did not live in Ohio. Defendant




20-05055-amk       Doc 1     FILED 09/18/20       ENTERED 09/18/20 13:01:20          Page 5 of 12
further testified that she sold the property in 2019 with her parents’ permission. The Marberry

property was sold in December, 2019 and at closing, Defendant received proceeds of

$37,220.96.

       22. At both the Initial Meeting and May 19 Meeting, Defendant testified that she had two

bank accounts—one at Chase Bank and one at U.S. Bank. Defendant provided a bank statement

for a Chase Bank account ending in 7259 and a bank statement for a U.S. Bank account ending

in 6297. Defendant testified at both the Initial Meeting and May 19 Meetings that she had not

closed any bank accounts within the year prior to filing her petition. Defendant testified at the

May 19 Meeting that she paid rent to her parents by direct deposit out of her paycheck directly

into her parents’ bank account.

       23. The United States Trustee sent multiple document requests to Defendant requesting,

among other items, pay advices, bank statements and check book registers, documentation

related to the sale of any real estate, and documentation related to Defendant’s expenses. To

date, many of these documents have not been provided.

       24. At some point after the filing, the United States Trustee learned that Defendant was,

in fact, employed by Rockwell Automation at the time of the filing and continued to be

employed there through at least July, 2020. Defendant was earning approximately $8,600 per

month from this employment. This information was not listed in Defendant’s Schedules or

SOFA and was not provided to the Trustee. Moreover, at both the Initial Meeting and the May

19 Meeting Defendant denied she was employed by Rockwell Automation.

                          III. Complaint Objecting to Discharge
              Count 1—11 U.S.C. § 727(a)(2) Concealment of Asset (Real Estate)

       25. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.




20-05055-amk       Doc 1    FILED 09/18/20       ENTERED 09/18/20 13:01:20            Page 6 of 12
        26. 11 U.S.C. § 727(a)(2)(A) provides that the Court shall deny the debtor a discharge if

it is found that the debtor, with intent to hinder, delay or defraud a creditor or officer of the estate

has transferred, removed, destroyed or concealed property of the estate.

        27. The United States Trustee alleges that Defendant had an interest in the Marberry

property, that Defendant sold the property in December, 2019 and that Defendant received

proceeds of over $37,000 from the sale of the property. Defendant failed to disclose the sale and

transfer of the Marberry property in her SOFA.

        28. Defendant knowingly and fraudulently concealed or omitted the transfer of this

property from her bankruptcy filing with intent to hinder, delay or defraud a creditor or officer of

the estate.

        29. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(2) the Court

shall not grant the Defendant a chapter 7 discharge.

                Count 2—11 U.S.C. § 727(a)(2) Concealment of Asset (Income)

        30. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.

        31. 11 U.S.C. § 727(a)(2)(A) provides that the Court shall deny the debtor a discharge if

it is found that the debtor, with intent to hinder, delay or defraud a creditor or officer of the estate

has transferred, removed, destroyed or concealed property of the estate.

        32. Documentation provided to the United States Trustee indicates that Defendant was

working for Rockwell Automation at the time of the filing of her bankruptcy case and through at

least July of 2020. The United States Trustee alleges that the Defendant concealed her income

when she testified at the Initial Meeting and at the May 19 Meeting that she stopped working for

Rockwell Automation in or around January of 2020.




20-05055-amk       Doc 1     FILED 09/18/20        ENTERED 09/18/20 13:01:20             Page 7 of 12
        33. Defendant knowingly and fraudulently concealed or omitted her income from

Rockwell Automation in her Schedules and SOFA and from officers of the estate with intent to

hinder, delay or defraud a creditor or officer of the estate.

        34. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(2) the Court

shall not grant the Defendant a chapter 7 discharge.

           Count 3—11 U.S.C. § 727(a)(2) Concealment of Asset (Bank Accounts)

        35. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.

        36. 11 U.S.C. § 727(a)(2)(A) provides that the Court shall deny the debtor a discharge if

it is found that the debtor, with intent to hinder, delay or defraud a creditor or officer of the estate

has transferred, removed, destroyed or concealed property of the estate.

        37. Documentation provided to the United States Trustee indicates Defendant had

additional bank accounts that she did not disclose, including three accounts that were in use at

the time she filed her petition (accounts ending in 5930, 2631, and 1146). The United States

Trustee alleges the Defendant concealed these accounts by failing to disclose them in her

Schedules and SOFA.

        38. Defendant knowingly and fraudulently concealed multiple bank accounts with intent

to hinder, delay or defraud a creditor or officer of the estate.

        39. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(2)

the Court shall not grant the Defendant a chapter 7 discharge.

                  Count 4—11 U.S.C. § 727(a)(4) Failure to Provide Records

        40. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.




20-05055-amk       Doc 1     FILED 09/18/20        ENTERED 09/18/20 13:01:20             Page 8 of 12
       41. 11 U.S.C. § 727(a)(4) provides that the Court shall deny the debtor a discharge if it is

found that the debtor knowingly or fraudulently, in connection with the case withheld from an

officer of the estate recorded information, including books, documents, records and papers

relating to debtor’s property or financial affairs.

       42. On multiple occasions, document requests were sent to Defendant and those

documents were not provided. The documents requested include, but are not limited to, pay

advices, bank statements and check book registers, documentation related to the sale of any real

estate, and documentation related to Defendant’s expenses. The United States Trustee alleges

that Defendant failed to provide the United States Trustee with recorded information, including

books, documents, records and papers relating to debtor’s property and financial affairs.

       43. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(4) the

Court shall not grant the Defendant a chapter 7 discharge.

                    Count 5—11 U.S.C. § 727(a)(4) False Oath (Real Estate)

       44. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.

       45. 11 U.S. C. § 727(a)(4)(A) provides that the Court shall deny the debtor a discharge if

it is found that the debtor knowingly and fraudulently in or in connection with the case made a

false oath or account.

       46. In response to question 18 on the SOFA, Defendant indicated that she did not “sell,

trade, or otherwise transfer any property to anyone, other than property transferred in the

ordinary course of business or financial affairs.” The United States Trustee alleges Defendant

knowingly and fraudulently made a false oath in her SOFA by failing to disclose the transfer of




20-05055-amk       Doc 1     FILED 09/18/20           ENTERED 09/18/20 13:01:20      Page 9 of 12
real estate located at 22094 Marberry Commons and the receipt of over $37,000 from the sale of

the real estate.

        47. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(4) the Court

shall not grant the Defendant a chapter 7 discharge.

                      Count 6—11 U.S.C. § 727(a)(4) False Oath (Income)

        48. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.

        49. 11 U.S.C. §727(a)(4)(A) provides that the Court shall deny the debtor a discharge if

it is found that the debtor knowingly and fraudulently in or in connection with the case made a

false oath or account.

        50. Documents provided to the United States Trustee demonstrate that Defendant was

employed by Rockwell Automation at the time of the filing and after the filing and received

income from Rockwell Automation in March of 2020 and continued to be an employee of

Rockwell Automation through at least July of 2020. The United States Trustee alleges

Defendant knowingly and fraudulently made false oaths in her Schedules by failing to disclose

accurate current monthly income on Form 122A-1, failing to disclose accurate income on

Schedule I, and failing to disclose income in response to SOFA question 4 regarding income

earned from January 2020 through March 11, 2020.

        51. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(4) the Court

shall not grant the Defendant a chapter 7 discharge.

                   Count 7—11 U.S.C. § 727(a)(4) False Oath (Bank Accounts)

        52. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.




20-05055-amk       Doc 1    FILED 09/18/20      ENTERED 09/18/20 13:01:20           Page 10 of 12
       53. 11 U.S.C. § 727(a)(4)(A) provides that the Court shall deny the debtor a discharge if

it is found that the debtor knowingly and fraudulently in or in connection with the case made a

false oath or account.

       54. Documentation provided to the United States Trustee indicates that Defendant had

three additional bank accounts that she failed to disclose. The United States Trustee alleges

Defendant knowingly and fraudulently made a false oath in her Schedules and at both 341

meetings by failing to disclose all of her bank accounts.

       55. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(4) the Court

shall not grant the Defendant a chapter 7 discharge.

                Count 8—11 U.S.C. § 727(a)(4) False Oath (ECF Declaration)

       56. The United States Trustee repeats and incorporates all of the allegations contained in

the preceding paragraphs of this Complaint as if fully set out herein.

       57. 11 U.S.C. § 727(a)(4)(A) provides that the Court shall deny the debtor a discharge if

it is found that the debtor knowingly and fraudulently in or in connection with the case made a

false oath or account.

       58. Defendant did not include accurate information in the Schedules and SOFA filed

with the Court. The United States Trustee alleges Defendant knowingly and fraudulently made a

false oath on the ECF Declaration by declaring under penalty of perjury that the information

provided in the petition, statements and schedules, and any other documents was true and

accurate.

       59. The United States Trustee alleges that pursuant to 11 U.S.C. § 727(a)(4) the Court

shall not grant the Defendant a chapter 7 discharge.




20-05055-amk      Doc 1    FILED 09/18/20       ENTERED 09/18/20 13:01:20           Page 11 of 12
       WHEREFORE, the United States Trustee respectfully asks this Court to deny the

Defendant’s chapter 7 discharge under 11 U.S.C. § 727(a)(2) and/or (a)(4).

                                                   Respectfully submitted,
                                                   Andrew R. Vara
                                                   United States Trustee, Region 9

                                            by:    /s/ Maria D. Giannirakis
                                                   Maria D. Giannirakis (#0038220)
                                                   Assistant United States Trustee
                                                   Office of the United States Trustee
                                                   201 Superior Avenue East
                                                   Suite 441
                                                   Cleveland, Ohio 44114
                                                   Phone (216) 522-7800 ext. 222
                                                   Fax (216) 522-7193
                                                   Email: maria.d.giannirakis@usdoj.gov




20-05055-amk     Doc 1    FILED 09/18/20      ENTERED 09/18/20 13:01:20         Page 12 of 12
